

114 S2076 IS: Super Pollutants Act of 2015
U.S. Senate
2015-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2076IN THE SENATE OF THE UNITED STATESSeptember 24, 2015Mr. Murphy (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo establish a task force to review policies and measures to promote, and to develop best practices
			 for, reduction of short-lived climate pollutants, and for other purposes.
	
 1.Short titleThis Act may be cited as the Super Pollutants Act of 2015.
 2.FindingsCongress finds that— (1)short-lived climate pollutants account for 40 percent of global warming impacting the atmosphere, even though those pollutants account for a much smaller percentage of warming agents, by weight;
 (2)reducing short-lived climate pollutant emissions could— (A)prevent more than 2,000,000 premature deaths each year, according to the United Nations Environment Programme (UNEP);
 (B)prevent more than 30,000,000 tons of crop losses each year, according to UNEP; (C)cut the rate of sea-level rise by 25 percent, according to the National Center for Atmospheric Research and the Scripps Institution of Oceanography;
 (D)cut the rate of warming by up to 0.6 degrees Celsius by 2050, according to UNEP; and (E)significantly contribute toward the overall global target of holding increased warming below 2 degrees Celsius;
 (3)the United States is— (A)1 of the largest consumers of hydrofluorocarbons in the world; and
 (B)providing significant innovation in the development of low global warming potential (low-GWP) alternatives;
 (4)the United States could serve as a leader and exemplar of responsibly phasing down hydrofluorocarbon production and consumption;
 (5)(A)the Montreal Protocol on Substances that Deplete the Ozone Layer has been an extraordinarily successful model for protecting the stratospheric ozone layer and achieving significant climate protection cobenefits; and
 (B)since that treaty was signed in 1987, there has been a 98-percent reduction in ozone-depleting substances; and
 (6)the interagency Strategy to Reduce Methane Emissions, released in March 2014, outlines a proactive agenda for reducing methane leakage and waste throughout the United States economy.
 3.DefinitionsIn this Act: (1)Short-lived climate pollutantThe term short-lived climate pollutant means—
 (A)black carbon; (B)methane; and
 (C)high global warming potential hydrofluorocarbons (referred to in this Act as high-GWP HFC). (2)Task ForceThe term Task Force means the Interagency Task Force on Short-Lived Climate Pollutant Mitigation established under section 4(a).
			4.Interagency Task Force on Short-Lived Climate Pollutant Mitigation
 (a)EstablishmentNot later than 90 days after the date of enactment of this Act, the President shall establish a task force, to be known as the Interagency Task Force on Short-Lived Climate Pollutant Mitigation.
 (b)MembershipThe members of the Task Force shall include the head of each relevant Federal department or agency (or a designee), including the Department of Agriculture, the Department of Commerce, the Department of Defense, the Department of Energy, the Department of the Interior, the Department of State, the Department of Transportation, the Environmental Protection Agency, the National Oceanic and Atmospheric Administration, and the United States Agency for International Development.
 (c)DutiesThe Task Force shall— (1)not later than 180 days after the date of enactment of this Act, submit to the appropriate congressional committees a report that includes—
 (A)the plans of the relevant departments or agencies for meeting the goals established in section 2 of Executive Order 13514 (October 5, 2009) (74 Fed. Reg. 52117) to reduce hydrofluorocarbons, methane, and related indirect emissions (including tropospheric ozone) by the Federal Government; and
 (B)specific plans of the relevant departments or agencies— (i)to purchase cleaner alternatives to high-GWP HFC whenever feasible; and
 (ii)to transition over time to equipment that uses safer and more sustainable alternatives to high-GWP HFC;
 (2)review the policy recommendations made by— (A)the Interagency Climate Change Adaptation Task Force;
 (B)the Interagency Strategy to Reduce Methane Emissions;
 (C)the report to Congress regarding black carbon dated March 2012; and
 (D)the Council on Climate Preparedness and Resilience; (3)incorporate into the action plan of the Task Force any appropriate proposals or recommendations made by the entities or reports referred to in paragraph (2) that are relevant to short-lived climate pollutants;
 (4)identify relevant Federal programs that are or could be addressing the reduction of short-lived climate pollutants in the United States and worldwide;
 (5)identify overlapping and duplicative programs addressing short-lived climate pollutants that would benefit from consolidation and streamlining;
 (6)identify gaps and serious deficiencies in United States programs targeted at short-lived climate pollutants, including those that can be achieved through a combination of assessment, scientific research, monitoring, and technological development activities, with an emphasis on industry standards and public-private partnerships;
 (7)in developing recommendations, consult with affected stakeholders in private industry; and (8)not later than 18 months after the date of enactment of this Act, submit to the appropriate congressional committees a report describing the findings and recommendations resulting from the activities described in paragraphs (2) through (7).
				5.Reduction of black carbon emissions
			(a)Comprehensive plan
 (1)In generalThrough the membership of the United States in the International Maritime Organization, the Secretary of State, in consultation with the Secretary of Transportation, the Secretary of Commerce, the Administrator of the Environmental Protection Agency, and the Commandant of the Coast Guard, shall develop a comprehensive plan to reduce black carbon emissions, based on appropriate emission data from oceangoing vessels provided on a voluntary basis, from international shipping through—
 (A)a clean freight partnership;
 (B)the inclusion of limits on black carbon; and (C)efforts that include protection of access to critical fuel shipments and emergency needs of coastal communities.
 (2)RoadmapA principal objective of the plan developed pursuant to paragraph (1) shall be the establishment, in coordination with the Department of Transportation, of a roadmap toward helping countries reduce fine-particle emissions (PM2.5) in the shipping sector through—
 (A)the installation of advanced emissions controls; and (B)the reduction of sulfur content in fuels.
 (b)Black carbon emissions reduction goalsActing as chairperson of the Arctic Council, the Secretary of State shall— (1)lead an effort to reduce black carbon through an Arctic-wide aspirational black carbon goal; and
 (2)encourage observers of the Arctic Council (including India and China) to adopt national black carbon emissions reduction goals and mitigation plans.
 (c)Climate and Clean Air CoalitionThrough the membership of the United States in the Climate and Clean Air Coalition to Reduce Short-Lived Climate Pollutants, the Secretary of State is encouraged—
 (1)to work with the Coalition to craft specific financing mechanisms for the incremental cost of international black carbon mitigation activities; and
 (2)to request that the Coalition produce a report describing black carbon mitigation financing options.
				(d)Black carbon mitigation activities
 (1)PrioritizationThe Administrator of the United States Agency for International Development, in cooperation with the Administrator of the Environmental Protection Agency, shall—
 (A)prioritize black carbon mitigation activities as part of official development assistance and programmatic activities;
 (B)give special emphasis to projects that produce substantial environmental, gender, livelihood, and public health benefits, including support for clean-burning cookstoves and fuels; and
 (C)work with the Global Alliance for Clean Cookstoves to help developing nations establish thriving markets for clean and efficient cooking solutions.
 (2)Emissions reductionsThe Secretary of State, in collaboration with the Administrator of the Environmental Protection Agency and the Secretary of Transportation, shall provide additional aid to international efforts to reduce black carbon emissions from diesel trucks, 2-stroke engines, diesel generators, and industrial processes by providing technical assistance—
 (A)to help developing nations lower the sulfur content of diesel fuels; (B)to expand access to diesel particulate filters;
 (C)to provide vehicle manufacturers with low-emission engine designs; and (D)to develop other mitigation activities, including energy efficiency alternatives for generators and industrial processes.
					6.Global reductions in high-GWP fluorinated gases
			(a)Sense of Congress
 (1)Actions by Environmental Protection AgencyIt is the sense of Congress that the Administrator of the Environmental Protection Agency should— (A)amend any regulations issued under section 608 of the Clean Air Act (42 U.S.C. 7671g)—
 (i)to include hydrofluorocarbons; and (ii)to expand initiatives relating to the recovery and reclamation of hydrofluorocarbons;
 (B)cooperate with the Secretary of Energy in considering modifications to the Energy Star program established under section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a) to include refrigerant systems that—
 (i)achieve best-in-class energy efficiency savings; and (ii)use low global warming potential refrigerants and foam-blowing agents; and
 (C)remove high-GWP HFC from the Significant New Alternatives Policy Program authorized under section 612(c) of the Clean Air Act (42 U.S.C. 7671k(c)) for applications in which the Administrator has identified other alternatives that—
 (i)are currently or potentially available; (ii)reduce the overall risk to human health and the environment; and
 (iii)take into consideration cost-effectiveness. (2)Sense of SenateIt is the sense of the Senate that United States leadership and full support of an amendment to the Montreal Protocol on Substances that Deplete the Ozone Layer, done at Montreal September 16, 1987, should ensure a smooth, technically feasible global transition away from high-GWP HFC.
 (b)Study on high-GWP HFC alternativesNot later than 2 years after the date of enactment of this Act, the Secretary of Energy and the Administrator of the Environmental Protection Agency, in collaboration with the National Institute of Standards and Technology, shall—
 (1)evaluate the availability of high-GWP HFC alternatives; and
 (2)submit to Congress a report that—
 (A)identifies— (i)the standards or regulatory barriers that are preventing the use of alternatives to high-GWP HFC in the United States that are in widespread use in other countries;
 (ii)any standards or regulations requiring revision; and (iii)any actions necessary to revise those standards or regulations; and
 (B)establishes a plan for revising the standards referred to in paragraph (1) in the shortest practicable timeframe.
					(c)Prohibition of HCFC–22 air conditioning condensing equipment
 (1)In generalSection 605 of the Clean Air Act (42 U.S.C. 7671d) is amended by adding at the end the following:  (e)HCFC–22 air conditioning condensing equipmentEffective 1 year after the date of enactment of the Super Pollutants Act of 2015, it shall be unlawful for any person to manufacture any uncharged hydrochlorofluorocarbon–22 air conditioning condensing equipment for residential use..
 (2)RulemakingNot later than 180 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall promulgate regulations—
 (A)to carry out the amendment made by paragraph (1); and
 (B)to reduce the allocation of HCFC–22 consumption allowances commensurate with anticipated decreased demand resulting from the prohibition of uncharged condensing equipment under subsection (e) of section 605 of the Clean Air Act (42 U.S.C. 7671d) (as added by paragraph (1)).
					(d)R–134a automotive air conditioning recharge kits
 (1)StudyThe Administrator of the Environmental Protection Agency shall conduct a study to determine the most effective method to minimize the inadvertent release of HFC–134a from automotive air conditioning recharge kits at any time during which the recharge container is not being used.
 (2)ReportNot later than 1 year after the date of enactment of this Act, the Administrator shall submit to Congress a report that contains the results of the study conducted pursuant to paragraph (1).
				7.Reduction of methane emissions
 (a)Technical guidanceThe Secretary of State, the Secretary of Energy, the Administrator of the Environmental Protection Agency, and the Secretary of Commerce shall—
 (1)provide to other countries technical guidance regarding containment of emissions from gas drilling, landfills, coal mining, and agriculture in engaging with other governments, including trade delegations, under the auspices of international initiatives, such as the Global Shale Gas Initiative of the Department of State and the Global Methane Initiative; and
 (2)collaborate with— (A)the Global Gas Flaring Reduction Partnership of the World Bank; and
 (B)the Global Methane Initiative, Natural Gas STAR Program, the Climate and Clean Air Coalition Oil and Gas Methane Partnership, and other voluntary reduction programs of the Environmental Protection Agency.
					(b)GAO report
 (1)In generalThe Comptroller General of the United States shall conduct a study that identifies— (A)the types of equipment throughout the production value chain that are most likely to have high leak rates; and
 (B)voluntary efforts on replacing or monitoring those types of equipment. (2)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that contains the results of the examination conducted pursuant to paragraph (1).
 (c)Sense of Congress regarding financing conditionsIt is the sense of Congress that, in evaluating gas and oil-related projects for financial support, the heads of the United States Export-Import Bank and the Overseas Private Investment Corporation should condition financing for those projects on—
 (1)the deployment of the best technology, methods, and management practices for detecting and repairing leaks of methane throughout the oil and gas production, processing, transportation, and distribution system;
 (2)the minimization of venting and inefficient or unnecessary flaring; and (3)the deployment of best technology, methods, and management practices for reducing emissions of other air pollution, especially—
 (A)volatile organic compounds; and (B)hazardous air pollutants.